Citation Nr: 0002408	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March through October 
1963 and from November 1990 to June 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's eczema and verrucae were not present in 
service, and are not an undiagnosed illness attributable to 
his service in the Persian Gulf. 

2.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  The veteran is currently diagnosed with chronic fatigue 
of undiagnosed cause.  

4.  The veteran has reported that he ceased working in June 
1996 due to chronic fatigue.

5.  The veteran has complained that he has experienced 
chronic fatigue since his return from the Persian Gulf.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
condition as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
chronic fatigue due to an undiagnosed illness is well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a skin condition as 
due to undiagnosed illness.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible. If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue. In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As explained below, the Board finds that the veteran's claim 
is not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability. The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  In determining 
whether claims are well grounded, the Board is required to 
presume the truthfulness of the evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  An appellant's statement, however, even 
about what a physician reportedly told him or her, does not 
constitute the requisite medical evidence of a medical 
diagnosis or of medical etiology, for purposes of determining 
whether a claim is well-grounded.  Robinette at 77.

With some exceptions, the VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  For the purposes of 
the applicable regulation, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

Such compensation shall not be paid pursuant to 38 C.F.R. § 
3.317 if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a chronic 
skin disorder.  VA examination in November 1992 shows 
complaints of a recurrent skin rash which began after return 
from Desert Storm, however, private medical records from 
November 1991 to July 1992 are negative for complaints, and 
service medical records show no complaints regarding skin on 
examination in April 1991, August 1994, and June 1996.  The 
report of the November 1992 VA examination shows the veteran 
complaining of small blisters which dry up, crack open, scale 
and flake.  Hand lotion helped some.  He reported various 
exacerbations and remissions.  

Examination showed small drying blisters of the palms.  Some 
were in the acute stage and others were drying, fissuring, 
and scaling.  The diagnosis rendered was hyperhidrosis of the 
palms and soles.  

The report of a VA examination, conducted in August 1997, 
showed the veteran complaining that he has had a breaking out 
of his hands and feet since 1991.  Physical examination 
showed too numerous to count 1 to 3mm verrugas hyperkeratotic 
papules.  His feet showed similar lesions.  His right 
hypothenar eminence showed one plus scaling.  The impression 
given was too numerous to count verrucae and right hand 
eczema.  

The evidence of record reveals an established diagnosis of 
eczema and verrucae.  Consequently, there is no basis for 
establishing service connection due to an undiagnosed 
illness, under 38 U.S.C.A. § 1117.  Moreover, as the 
veteran's service medical records are negative for complaints 
of eczema and verrucae, and as the medical evidence does not 
establish a relationship between any current eczema and 
verrucae and an incident of the veteran's military service, 
there is also no basis for establishing service connection 
under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the foregoing reasons, therefore, these claims may not be 
considered well grounded and are appropriately denied.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.317; Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  The Board views its 
discussion in this case as sufficient to inform the veteran 
of the elements necessary to complete his application for his 
claims for service connection.  See Robinette.


2.  Entitlement to service connection for chronic fatigue as 
due to undiagnosed illness.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran first complained of fatigue in December 1991.  In 
July 1992 he was diagnosed as profoundly hypothyroid.  
Replacement therapy was begun and his thyroid levels were 
stabilized.  He has continued to complain of chronic fatigue, 
however, and the most recent VA examination, conducted in 
September 1996, has listed chronic fatigue of undiagnosed 
cause together with hypothyroidism and iron deficiency 
anemia.  The veteran also testified at his personal hearing, 
conducted in October 1999, that he continues to experience 
chronic fatigue.  In view of the foregoing, we conclude that 
the veteran's claim is well grounded.


ORDER

The claim of entitlement to service connection for a skin 
disorder due to an undiagnosed illness is not well grounded.  
In that regard, the appeal is denied.

The claim of entitlement to service connection for chronic 
fatigue due to an undiagnosed illness is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
chronic fatigue due to an undiagnosed illness is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board concludes that further development of this claim 
should be undertaken to ascertain whether objective evidence 
of the veteran's current impairment can be found.  Thus far 
the only evidence of his current condition has been his 
testimony and that of his wife.  He has reported that he 
stopped working in June 1996 due to chronic fatigue, however, 
this has not been verified.  Documents contained in the 
claims folder indicate that the veteran ceased working for 
Thompson Homes Inc. in April 1993 as a result of a stroke.  
Military medical records show no report of this condition and 
show the veteran employed in June 1996 as a National Guard 
technician.

The Board also notes that private medical records, dated in 
March 1981, show the veteran noted to be feigning lethargy 
during hospitalization following attempted suicide.  He was 
treated at that time, and prior to that for severe 
depression.

The Board finds that further evidence regarding the 
circumstances of the veteran's final employment, and 
objective medical evidence regarding his chronic fatigue 
should be developed.  

Therefore this claim is REMANDED for the following:

1.  The RO should obtain personnel 
records regarding the veteran's last 
place of employment to ascertain whether 
he ceased working due to chronic fatigue.  
Personnel records and evaluations should 
be obtained regarding the veterans 
employment and performance as a civilian 
technician in the Arkansas National 
Guard.

2.  The RO should schedule the veteran 
for a period of observation and 
evaluation of not less than ten days at a 
VA hospital for the purpose of evaluating 
his claimed chronic fatigue condition.

3.  Following this period of observation 
an examination should be conducted with 
the objective of determining, if 
possible, the etiology of the veteran's 
claimed chronic fatigue.  The examiner 
should be asked to review the claims 
folder in detail, to specifically include 
pre-service private medical records 
attached to the veteran's service medical 
records which show treatment for 
depression with suicide attempts, and all 
records associated with his hypothyroid 
condition and anemia.

Upon completion of the above described items the RO 
should review the veteran's claim for service 
connection for chronic fatigue due to undiagnosed 
illness.  If the determination remains adverse the 
RO should provide the veteran and his 
representative a supplemental statement of the case 
and adequate time to respond.  The claim should 
then be returned to the RO for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




 



